Citation Nr: 1424960	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  14-12 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from December 1948 to December 1949; and from September 1950 to October 1951.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2013 decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded two VA examinations.  The first VA examination did not include a review of the record so another examination was conducted in September 2012.  The examiner concluded that the Veteran's tinnitus began 40 years ago which placed the onset over 25 years after he was separated from service.  However, as pointed out by the Veteran's representative in the informal hearing presentation, the Veteran reported a history of tinnitus which was over 40 years in duration, not just 40 years in duration.  Also, he served in the Army as a light weapons infantryman, which is an occupation associated with high volume noise exposure.  However, a review of the service treatment records shows no inservice ear problems, a denial by the Veteran of ear problems while on active duty as on a 1969 annual examination, and that he reported ear problems as of 1970.  There is also evidence of post-service industrial noise exposure.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a VA medical addendum by the examiner who conducted the September 2012 ear examination or by another examiner.  The record should be reviewed.  The accurate medical history should be considered, including the Veteran's current report of having a history of tinnitus for over 40 years.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any tinnitus had its clinical onset during service or is related to any in-service disease, event, or injury, including the Veteran's service as a light weapons infantryman.  The Veteran's post-service noise exposure should also be considered.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  The RO/AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  The RO/AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


